Citation Nr: 1533581	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for intestinal damage due to VA treatment in January 2004.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a hernia repair due to VA treatment in January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO, which denied the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for intestinal damage and for residuals of a hernia repair-each claimed as due to VA treatment rendered in January 2004.  The Veteran timely appealed.

In October 2009, the Veteran testified during a hearing before the undersigned at the RO.

In March 2010 and in February 2011, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, it does not appear that the Veteran filed a claim under the Federal Tort Claims Act (FTCA), based upon the same events which led to the 38 U.S.C.A. § 1151 claims.


FINDINGS OF FACT

1.  The Veteran does not have additional disability, including intestinal damage, that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical or surgical treatment.

2.  The Veteran does not have additional disability, including residuals of a hernia repair, that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for intestinal damage are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2014). 

2.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a hernia repair, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through April 2007 and March 2010 letters, the RO notified the Veteran of the legal criteria governing claims for compensation benefits under 38 U.S.C.A. § 1151.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2010 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The claims file (electronic) contains copies of VA surgical and treatment records, including VA records dated in January 2004 and in March 2006; and the Veteran was afforded a VA examination in connection with the claims on appeal, a report of which is of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  VA treatment records also show that the Veteran understood and consented to the planned procedures. While the Board's March 2010 remand had requested copies of the Veteran's actual consent forms, substantial compliance in this regard has been demonstrated.

II.  Analysis

Under current provisions of 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he incurred additional disability, as a result of negligence in VA's medical or surgical treatment.  He contends that he incurred intestinal damage and has residuals of a hernia repair as a result of the unsuccessful colonoscopy procedure and rectal contrast computed tomography in January 2004.

VA treatment records, dated in December 2003, show that the Veteran presented with a history of about three months of rectal bleeding, some constipation, and mild abdominal pain with bowel movements.  At that time he described no change in bowel consistency or habits.  Following medical examination, the plan was for the Veteran to undergo a screening colonoscopy.  Records reflect that procedures of the screening colonoscopy were explained in detail to the Veteran, including the risk of bleeding and perforation.  Records also show that the Veteran understood and consented to the procedures.

VA's January 22, 2004 operation report reflects that a colonoscopy to 38 centimeters was performed; and that the procedure was discontinued because the surgeon was unable to pass the colonoscope beyond 38 centimeters, despite rotation of scope and patient movement.  The colonoscope was then withdrawn, and no abnormality was seen in the mucosal wall that was visualized.  The Veteran was transferred to a post-anesthesia care unit in stable condition.  Within 24 hours, the Veteran underwent rectal contrast computed tomography to ascertain whether the unyielding tissue beyond 38 centimeters from the anus at the sigmoid was a neoplastic mass or stenosis.  VA records show that, after placement of approximately 20 cubic centimeters only of rectal contrast, the Veteran insisted that the examination be terminated.  Records reflect that, prior to then, gravity filling in the colon had not been accomplished.  The Veteran reportedly experienced marked pain when a small amount of hand pressure was placed upon the bag filled with contrast to be instilled.  No intravenous contrast was administered.  VA records show that, specifically, the entirety of the colon was collapsed, and the examination was incomplete; no diagnostic colon abnormality was found. 

VA treatment records, dated January 30, 2004, show a diagnosis of abdominal pain with alternate diarrhea and constipation.   

Non-VA hospital records, dated February 7, 2004, show that the Veteran presented to an emergency room complaining of nausea and vomiting, fever, and chills for five days.  He gave a history of eating oysters a week ago, and reported diffuse abdominal pain.  He reportedly vomited several times that morning, and reported having loose stools for five days.  During his hospital stay, the Veteran complained of mild abdominal pain; and the assessment was diverticular disorder with pneumaturia.  Records show that the Veteran received a triple contrast computed tomography scan, which was significant for sigmoid diverticulosis and possible cholevesicular-fistula.  On hospital discharge, the Veteran had no abdominal pain and no fever.  He was expected to return to VA for definite repair of his vesicular fistula. 

VA treatment records, dated March 3, 2004, show that the Veteran presented having cleared his diverticulitis, but with colovesical fistula with air per urethra and chronic urinary tract infection.  He became symptomatic with each bowel movement and had severe pain.  The assessment then was colovesical fistula.  Records show that a repeat colonoscopy was needed to ensure there were no other areas in his colon.

VA's surgery report, dated March 16, 2004, show that the Veteran presented for colonoscopy secondary to a colovesical fistula created by diverticular disease.  The colonoscopy was to ascertain the location of the colovesical fistula.  Records show that the Veteran was informed and consented for the procedure; and that specifically discussed were risks and benefits of a colonoscopy, including but not limited to bleeding, infection, perforation, need for additional procedures, and any adverse reaction to anesthesia.  The Veteran demonstrated understanding, and desired to proceed.  VA records again show that multiple attempts were tried to bypass the 40-centimeter mark, which failed; and that this suggested approximately where the colonic wall was adhered to the bladder.  The endoscope was removed, and the Veteran was transferred to the recovery room in stable condition.  He was to return within two weeks for elective repair of fistula.

VA's surgery report, dated March 26, 2004, show that the Veteran had a several-month history of pneumaturia, and was to undergo a laparoscopic resection of an inflammatory sigmoid mass and repair of the vesical fistula.  Lighted ureteral stents were inserted.  Operative consent was signed and witnessed.  Subsequent surgery reports show that the Veteran had a laparoscopic open sigmoid colectomy and fistula takedown and bladder repair on March 26, 2004.  On March 29, 2004, he underwent an ostomy revision.  On April 7, 2004, he underwent an exploratory laparotomy, for purposes of exploring his abdomen to see how far the ostomy had become necrotic.  Risks and benefits of the procedure were discussed with the Veteran prior to going to the operation room.  Findings revealed a very inflammatory socked in abdomen with a viable ostomy above the fascia approximately 8-10 centimeters, and necrotic portion of the ostomy was only about 2 centimeters below the skin edges.  The Veteran tolerated the procedure well.  There were no complications.

VA's surgery report, dated February 11, 2005, shows that the colostomy was reversed with good results.  

VA inpatient records show that the Veteran had repair of abdominal incisional hernia with mesh, with good result, on March 21, 2006.  Informed consent was obtained.  Records reflect repair of five incisional hernias with incarcerated bowel.  Subsequently, the Veteran was fully informed of the operative findings and the implications that he must continue to lose weight and control his weigh life-long, or he will develop more and more complications and hernias.  Follow-up examination in May 2006 revealed neither hint of a hernia, nor any residual seroma; wounds were completely healed.  In July 2006, the Veteran denied difficulties with bowel habits and denied abdominal incisional pain.

In November 2006, the Veteran reported occasional pains in abdomen from the mesh placed in recent hernia repair.

In April 2007, the Veteran reported about a 2-to-3 week history of burning over the old ostomy site, as well as some midline pain and concern for recurrent ventral hernia.  Examination revealed no apparent hernia.  A computed tomography scan of the abdomen was planned.

VA examination in November 2007 revealed no residuals from previous colonoscopies.  The diagnosis was normal colon function.  The examiner also indicated that there were no residuals from previous computed tomography abdomen procedures, and that the computed tomography abdomen procedure in January 2004 was terminated at the Veteran's request.  No documentation of perforation associated with the computed tomography abdomen procedures had been provided.  Presently, the Veteran reported no abdominal symptoms; and he reported normal bowel movements.  Current computed tomography of the abdomen revealed midline postsurgical changes from hernia repair; the bladder and bowel loops were normal.  

The November 2007 examiner opined that the colonoscopies performed in January 2004 were not associated with complications.  In support of the opinion, the November 2007 examiner reasoned that no documentation of perforation associated with colonoscopy was provided.  The November 2007 examiner explained that the colonoscope could not be advanced because of pre-existing vesicoenteric adhesions and fistula caused by prior diverticular disease.

In October 2009, the Veteran testified that he started experiencing problems with the Biloxi VA regional hospital in January 2004, when he underwent a colonoscopy examination.  The Veteran testified that the procedure was fine until the technician tried to see what was on the other side of a massive hard tissue, and the Veteran was later given a barium enema.  The Veteran testified that the technician had been in a rush because it was nearly 5 p.m., when he started the procedure; and the Veteran hollered in pain.  The Veteran testified that he was sent back home and given items to drink, so that the procedure could be done again the next morning.  The Veteran testified that the head radiologist viewed the CAT scan the next morning and said, "... no wonder this man hollered.  Look what they've done to him.  When that technician comes in, send him directly to my office."  Later, the Veteran was released to go home.

The Veteran then testified that he started getting sick and did not know what was wrong, thinking he had a cold.  He testified that his entire system started to shut down, and that his potassium and magnesium went down to zero.  He further noted that he started urinating stool, and went to the emergency room and was hospitalized (at a non-VA facility) for 11 days.  Additionally, he testified that he was told by a physician that he had "a fistula and diverticulitis, and it's bad."  The physician contacted VA, which then notified the Veteran to come in for an examination.  The Veteran testified that he went to the VA for examination, and then underwent surgery; and that he lived with a colostomy for about 111/2 months, until it was reversed.   

The Veteran also testified that about three months after coming home from the hospital, he developed hernias and again underwent surgery.

Upon questioning, the Veteran testified that the way in which the colonoscopy was conducted in January 2004 made his condition worse; and that he then started developing additional problems.  Specifically, the Veteran had to wear a colostomy bag for 111/2 months and then developed hernias, which required surgical repair.

Based on the contentions raised in the record, the Veteran underwent a VA examination in September 2014.  The examiner reviewed the Veteran's medical history and noted the surgical resection of the large intestine in March 2004, which was required due to urovesicular fistula and diverticulitis.  The examiner noted the Veteran's reports of the technician being in a hurry as it was very late in the day, and that the technician did not use a tapering end on the tube; and then forcibly placed the tube into the rectum and proceeded to "squeeze the bag some" to help the flow of the barium.  The Veteran reported the onset of severe pain in the lower abdomen when the tube was inserted, which intensified with the barium.  The examination then terminated.  Following that, the Veteran reported severe ongoing pain.  Over the next several days, the Veteran developed fevers and chills with abdominal pain and was admitted to a non-VA facility with severe urinary tract infection.  A computed tomography scan then showed the urovesicular fistula.

The September 2014 examiner noted the Veteran's belief that the urovesicular fistula was the result of the barium enema procedure.  The September 2014 examiner noted that VA documentation did not support the Veteran's assertions that he had ongoing severe pain after the January 2004 procedures and up to the point where he was admitted to the non-VA facility in February 2004.  In this regard, VA records show that the Veteran had no complaints noted on a phone nursing follow-up on January 23, 2004; and that the Veteran made no mention of any reported problems of severe ongoing pain with fevers, chills, or stool/air in urine during a January 30, 2004 follow-up visit with the surgeon.

The September 2014 examiner noted that the Veteran subsequently had a very complicated medical course, and was transferred back to the VA for further medical care.  He had surgery for resection of the colovesicular fistula in March 2004 with colostomy placement.  Two days after that surgery, the attachment of colostomy site died requiring resection of the original colostomy and repeat colostomy.  He did have a colostomy takedown surgery to reattach his bowels in February 2005.  In March 2006, he had multiple incisional hernias which occurred along the scar from the surgeries in March 2004 for the bowel resection and repeat colostomy.

The September 2014 examiner also noted that, since the severe infection he had in February 2004 when the urovesicular fistula was initially diagnosed, the Veteran has had ongoing bladder problems.  He continued to have very frequent urinary tract infections, as well as urine leakage and overactive bladder symptoms, and took medications for treatment.  The Veteran had moderate symptoms attributable to resection of large intestine, such as chronic constipation requiring medication; and intermittent abdominal pain, worse with defecation.
 
The September 2014 examiner opined that it was less likely than not that the Veteran incurred additional disability from the January 2004 colonoscopy by VA and follow-up computed tomography of abdomen/pelvis with rectal contrast.  In support of the opinion, the September 2014 examiner reasoned that the Veteran's diverticulitis of the sigmoid colon already was at least as likely as not present at the time of the colonoscopy and computed tomography with rectal contrast in January 2004, without evidence of flare or change in the course of the diverticulitis from the January 2004 scan.  The inflammation from the sigmoid diverticulitis was at least as likely as not the cause of the urovesicular fistula.

The September 2014 examiner again noted that the Veteran's statements of ongoing increased pain from procedures in January 2004 were not supported by objective VA documentation.  Nor was there evidence of any complications from the colonoscopy itself, and neither were problems reported the next day on nurse phone follow-up.  There was no documentation of fever, severe tenderness, urinary infection, infection in general, or urinary symptoms, which objectively contradicts the Veteran's assertions that the pain continued to be "much worse" following the January 2004 procedures.

Lastly, the September 2014 examiner opined that the Veteran's urovesicular fistula was at least as likely as not the result of the inflammation from the sigmoid diverticulitis, which was clearly demonstrated on the pathology report of the colon when the urovesicular fistula was removed along with the section of the sigmoid colon in March 2004.  The Veteran's symptoms for six months prior with complaints of rectal bleeding and lower abdominal pain are classic for diverticulitis, which was being evaluated in a timely and appropriate manner through VA, and was the reason for the colonoscopy and computed tomography done in January 2004.  The objective evidence makes it less likely than not that the Veteran's diverticulitis was affected by these procedures.  There is no evidence that any procedures caused additional disability, including the computed tomography abdomen and pelvis with rectal contrast.  If there were any direct damage to the internal structures from the methods used, it would be reasonably anticipated that the Veteran's examination would have been changed and an increase in symptoms noted on the January 30, 2004 VA record.

The September 2014 examiner also opined that there is no evidence that there was any additional disability incurred above or beyond the natural course of multiple incisional hernia repairs.  The hernia repair was needed due to development of incisional hernias along the scar from the sigmoid colon resection, revision and redo of colostomy, and colostomy take-down-which all were done through the same scar.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, a VA examiner reviewed the claims file and medical history, and concluded that there was no additional disability and no evidence of any permanent worsening of the Veteran's diverticulitis as a result of VA medical and surgical treatment.  The Board also notes that there are no findings of negligence or carelessness, or lack of proper skills or judgment in the medical and surgical treatment VA provided the Veteran beginning in January 2004.  In fact, the September 2014 examiner found that the Veteran's classic symptoms of diverticulitis were being evaluated in a timely and appropriate manner through VA.  The Board finds the September 2014 VA examiner's opinions are factually accurate, fully articulated, and contain sound reasoning; and they are afforded significant probative value.  

Even acknowledging that the Veteran experienced rectal bleeding and lower abdominal problems when he first visited the VA for care in January 2004, neither the Veteran nor his representative presented or alluded to the existence of any medical opinion (i.e., one that would support the Veteran's assertions as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider), despite specifically being asked or invited to present or identify such evidence in the April 2007 letter.

The Board recognizes that the Veteran is competent to report first-hand experiences of rectal bleeding and lower abdominal problems when he first visited the VA in January 2004.  However, as a lay person, he is not shown to have the medical expertise to offer an opinion as to the underlying etiology of any current diverticulitis or claimed urinary tract infection, to include the extent to which any action or treatment by VA health care providers contributed to his medical problems.  Therefore, the Board ultimately places far more weight on the medical opinions discussed above, which considered the nature and circumstances of his medical and surgical treatment at a VA facility beginning in January 2004, but concluded that the evidence reflects no additional disability and no permanent worsening of his diverticulitis.

In short, the most competent and probative evidence weighs against a finding of any additional disability related to improper care or an unforeseen event related to 
VA medical and surgical treatment beginning in January 2004.  Accordingly, the Veteran's claims are denied.


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for intestinal damage is denied.

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a hernia repair is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


